Citation Nr: 1636549	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  11-28 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to January 1972. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota that denied the benefit sought on appeal. 

In June 2013, the Veteran testified at a Board hearing at the RO via video conference before the undersigned.  A transcript of the hearing has been associated with the claims file.

In July 2014, the Board remanded the case to the Appeals Management Center (AMC), Washington, DC, for additional development.


FINDING OF FACT

The Veteran's onset of hepatitis in active service was due to his willful misconduct.


CONCLUSION OF LAW

The requirements for entitlement to service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.301(a), (d), 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  Prior to issuance of the May 2011 rating decision, via a letter dated in February 2011, the RO provided the Veteran with time- and content-compliant VCAA notice.  Neither the Veteran nor his representative asserts any notice error or claim specific prejudice as a result.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA and non-VA records are in the claims file, to include the records related to his receipt of disability benefits from the Social Security Administration.  As noted in the Introduction, the Board remanded the case to insure that all identified records were obtained, to include all of the Veteran's service personnel records (SPR) and for an additional medical review to insure that all potential bases to support to claim were considered.  Neither the Veteran nor his representative asserts that there are additional records to obtain, or that the remand directives were not complied with.

Concerning the Veteran's Board hearing, all applicable procedural requirements were complied with, as evidenced by the absence of any objection by the Veteran or his representative.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the case without prejudice to the Veteran.

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Where injury or disease was incurrent in active service, it must have been incurred in the line of duty and not due to the Veteran's own willful misconduct.  38 C.F.R. §§ 3.301(a), (b).  If disease or injury is due to drug abuse, it shall not be deemed as in the line of duty.  38 C.F.R. § 3.301(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001). As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

Service treatment records (STR) note the Veteran's inpatient treatment for viral hepatitis in 1971 while stationed in the Republic of Korea (ROK).  The clinical summary notes that it resolved completely.  The records related to his in-service treatment reflect no notation of drug use or other high risk behavior.  He was diagnosed with hepatitis C in 1999.  (03/29/2011 VBMS-Medical Treatment-Non-Government Facility)

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous (IV) drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02) (April 17, 2001), now incorporated into VBA Manual M21-1, III.iv.4.I.2.e.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture. 

It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.  It was also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible," despite the lack of any scientific evidence so documenting.  The FL noted that it was "essential" that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the hepatitis C.

On the Hepatitis Questionnaire (02/24/2011 VBMS-Correspondence), the Veteran indicated prior intravenous drug use (IVDU) and denied any other history of behavior deemed high risk for hepatitis.  He also indicated receipt of transfusions for a protein deficiency during his inpatient treatment in service.  STR also note treatment for STD while in ROK.  His prior IVDU notwithstanding, the Veteran asserts that the most likely source for his infection was his immunization via air gun injection, and/or transfusions he received while an inpatient in service.

The Veteran is competent to report the method by which he received immunizations during his active service.  See 38 C.F.R. § 3.159(a)(2).  His assertion is neither confirmed nor disproved by his records, as his immunization records do not indicate the source by which he was immunized.  Accepting arguendo that the Veteran received his immunizations via air gun injection, the Board nonetheless notes that the Veteran and his representative provide no basis other than his personal conjecture that the Veteran may have contracted hepatitis via the claimed injections.  See June 2013 Tr. at 3.

The April 2011 VA examination report (04/15/2011 VBMS-VA Examination, pp 20-25) reflects that the examiner conducted a review of the claims file as part of the examination.  The examiner noted that the STR related to the Veteran's treatment did not specify the type hepatitis for which he was treated.  The examiner noted that the Veteran reported IVDU in ROK-he "[s]hot up heroin."  The examiner also noted that the Veteran was symptomatic for hepatitis upon examination.  The examiner noted that laboratory tests on samples from the Veteran were positive for hepatitis B and C.  The examiner opined that the Veteran's infection were more likely than not related to his reported in-service IVDU, as both types of hepatitis are blood borne illnesses contracted the same way, and that the Veteran reported no risk factors other than IVDU.

In his Notice of Disagreement (08/11/2011 VBMS), the Veteran categorized his IVDU in ROK as minimal, and he asserted that there was no way his minimal use could have caused his hepatitis.  He asserted further that on the occasion that he was intravenously injected with an illicit drug, the Korean female who injected him used a sterilized needed from supplies obtained via the local Black Market.  The Veteran asserted that it was the transfusions he received for protein deficiency as the likely cause.  To bolster his position, he asserted that none of the other soldiers he used the drug with contracted hepatitis.

The RO correctly recognized that STD is not willful misconduct if a serviceperson presented for proper treatment and complied.  38 C.F.R. § 3.301(c)(1).  Although the Veteran denied any prior high risk sexual behavior, the RO requested a medical opinion to assess the likelihood of STD as an etiology for the hepatitis infection.  The VA examiner reviewed the claims file and opined that IVDU was an overwhelming risk for hepatitis as compared to sexual activity.  Hence, the examiner opined that it was more likely than not that the Veteran's IVDU was the source of his hepatitis.  (08/31/2011 VBMS-VA Examination)
On his VA Form 9 (10/31/2011 VBMS), the Veteran noted that, although he admitted to recreational drug use while in Korea, it was not until he received the transfusions for a protein deficiency that he contracted hepatitis.

At the hearing, the Veteran's representative raised two matters.  First, the representative asserted that the Veteran had admitted to his in-service IVDU, but use of "this statement" against the Veteran was prohibited.  (08/24/2013 VVA-Hearing Testimony, p. 3).  The representative did not specify what statement he referenced, but the Board infers that he meant the Hepatitis Questionnaire that the Veteran completed as part of his claim.  The Board also infers that the representative intended to key the provisions of 38 C.F.R. § 3.304(b)(3), which prohibits the use of signed statements of veterans that address the origin or incurrence of any disease, if against the veteran's interest.  Based on the context of (b)(3) under the subsection (b) titled "Presumption of soundness," the Board finds that the representative's use of this provision is misplaced.

First, the noted provision is in a section that addresses the presumption of soundness, which is not in question in the Veteran's current appeal.  Second, even if the representative, arguendo, was correct, the Veteran waived any application by testifying to his IVDU history at the hearing.  Further, the Veteran's medical records duly note his reported history of IVDU while stationed in ROK.  Hence, the representative's assertion was in fact moot; and, the Board may properly consider the Veteran's reported history of in-service IVDU in deciding this appeal.

The representative also asserted the quality of the Veteran's service in support of his testimony, by asserting that the Veteran was never reprimanded for any IVDU, or punished or released from service for his drug use, and that he received an honorable discharge.  (Hearing Testimony, p. 2)  The Board notes that there is no indication in either the STR or SPR that command officials were aware of the Veteran's IVDU.  The relevant STR make no mention of drug use in the Veteran's history.  Hence, the absence of any disciplinary action is immaterial to the issue.  SPR reflect that the Veteran was administratively discharged for unsuitability, and that he received a discharge under honorable conditions.  The discharge file notes that the Veteran received Nonjudicial Punishment for possession of hashish.  Hence, contrary to the representative's assertion, the Board draws neither a positive nor negative inference from the Veteran's character of service.

Regarding the Veteran's hearing testimony, he essentially repeated what he had asserted in his prior written submissions.  Namely, that he was injected with a sterilized needle, and that he received IV transfusions while hospitalized.  In one of his written submissions, he noted that he could not recall if his recreational IVDU occurred before or after he acquired hepatitis.  (02/24/2011 VBMS-VA 21-4138).

Pursuant to the Board remand, a medical review of the claims file was conducted.  The Board asked for a medical examiner to address whether the Veteran's hepatitis C is causally related to any event or circumstance of the Veteran's active service, including risk factors to include a blood transfusion and an air gun jet injector inoculation(s) and, if a blood transfusion is not documented in the STRs, is there is any medical reason to believe that the Veteran's recollection of having a blood transfusion during service might be inaccurate?

The December 2014 report (01/13/2015 VBMS) reflects that the staff physician opined that there was not at least a 50-percent probability that the Veteran's hepatitis C is causally related to any event or circumstance of the Veteran's active service, including risk factors to include a blood transfusion and an air gun jet injector inoculation(s).  In the rationale for the opinion, the reviewer noted that the STR documented treatment in April 1971 for viral hepatitis, and that the Veteran was treated with bed rest and diet as tolerated.  The examiner noted that the latest medical literature indicated that the characteristics most strongly associated with chronic HCV infection were birth between 1945 and 1965, and a history of illicit drug use other than marijuana (including injection drug use).  The examiner then observed that the Veteran had a history of IVDU.  As concerns the Veteran's assertion that he received a blood transfusion for a protein deficiency while hospitalized, the examiner noted that the STR documented an infusion of D5W in 1970.  The medical reviewer noted that D5W is not blood, and that the associated records reflect that the doctor ordered IV fluids, not blood, and that the D5W was added to the IV fluids.  As additional indication that the Veteran did not receive a blood transfusion in active service, the reviewer noted that the standard of care for many decades on whether to transfuse red blood cells was based upon the "10/30 rule": transfusion was used to maintain a blood hemoglobin (Hgb) concentration above 10 g/dL (100 g/L) and a hematocrit above 30 percent [1]."  The medical reviewer then noted that the STR's Laboratory documentation indicated that the Veteran's hematocrit was above 30 percent at all times involved.  The reviewer also opined that the medically accepted treatment for low protein did and does not involve blood transfusion.  The examiner opined further that the medical documentation did not note of indicate any behavioral problems as a reaction to blood transfusion.  The most common reactions are urticaria and febrile nonhemolytic transfusion reaction.

The Board finds that the examiner's opinion is highly probative because it accuarately recounts the Veteran's medical history, addresses possible ways the Veteran could have obtained hepatitis C, and supplies a thorough rationale to support the findings and opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As concerns the Veteran's assertions that his hepatitis may be related to his immunization via air gun injection, the Board finds that it is fully speculative on his part.  Although the Veteran is a trained chemical dependency counselor, there is no evidence that he has medical training in infectious diseases.  See Black v. Brown, 10 Vet. App. 279 (1997) (stating that an opinion may be reduced in probative value even where the statement comes from someone with medical training, if the medical issue requires special medical knowledge).  Other than his lay conclusory speculation, there is no evidence to support it.  As noted earlier, VA documentation on the subject acknowledges only the biological plausibility, not a practical probability in an individual case.

Weighed against the Veteran's lay conjecture on air gun injections, is his history of in-service IVDU.  While the Veteran, in retrospect, minimizes the extent of his illicit IVDU, it in fact occurred, and medical practitioners who have reviewed his file have opined that it is the highest risk factor in his personal medical history.  Hence, in light of all of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim.  38 C.F.R. § 3.102, 3.303.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  



ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


